Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 1 of 34
          Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 2 of 34




                                           BACKGROUND

   I.      Regulatory Background

        The United States Department of Transportation (the “USDOT”) provides states and

localities with funds for public construction projects. Compl. ¶ 16. That funding is conditioned

on, among other things, those agencies’ compliance with federal regulations designed to increase

the participation of disadvantaged business enterprises (“DBEs”) in public works projects. See

49 C.F.R. Part 26 (the “DBE Regulations”). A DBE is a small business in which a majority

ownership stake is held by individuals “who are both socially and economically disadvantaged,”

meaning that they are “citizen[s] (or lawfully admitted permanent resident[s]) of the United

States” and have “been subjected to racial or ethnic prejudice or cultural bias within American

society because of [their] identity as . . . members of groups and without regard to [their]

individual qualities.” 49 C.F.R. § 26.5.

        USDOT regulations require recipients of funds to, among other things, (1) set an overall

goal for DBE participation in their USDOT-assisted contracts, 49 C.F.R. § 26.45; (2) “meet the

maximum feasible portion of [their] overall goal by using race-neutral means of facilitating race-

neutral DBE participation,” id. § 26.51; and (3) “implement appropriate mechanisms to ensure

compliance with . . . requirements by all program participants” and “a monitoring and

enforcement mechanism to ensure that work committed to DBEs . . . is actually performed by the

DBEs to which the work was committed,” id. § 26.37. When a participant seeks to meet its DBE

goals by hiring DBEs as contractors, it may “[c]ount expenditures to a DBE contractor toward

DBE goals only if the DBE is performing a commercially useful function on that contract.” Id.

§ 26.55(c). The regulations provide detailed descriptions of what constitutes a commercially

useful function, including, as relevant here:




                                                 2
            Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 3 of 34




          (1) A DBE performs a commercially useful function when it is responsible for
          execution of the work of the contract and is carrying out its responsibilities by
          actually performing, managing, and supervising the work involved. To perform a
          commercially useful function, the DBE must also be responsible, with respect to
          materials and supplies used on the contract, for negotiating price, determining
          quality and quantity, ordering the material, and installing (where applicable) and
          paying for the material itself. To determine whether a DBE is performing a
          commercially useful function, you must evaluate the amount of work
          subcontracted, industry practices, whether the amount the firm is to be paid under
          the contract is commensurate with the work it is actually performing and the DBE
          credit claimed for its performance of the work, and other relevant factors.

          (2) A DBE does not perform a commercially useful function if its role is limited
          to that of an extra participant in a transaction, contract, or project through which
          funds are passed in order to obtain the appearance of DBE participation. In
          determining whether a DBE is such an extra participant, you must examine
          similar transactions, particularly those in which DBEs do not participate.

Id. § 26.55(c).

    II.      Factual Allegations

          The following facts are drawn from the Government’s amended complaint, and accepted

as true for the purposes of this motion. See Doe v. Columbia Univ., 831 F.3d 46, 48 (2d Cir.

2016) (“On a motion under Rule 12(b)(6) to dismiss a complaint for failure to state a claim, the

only facts to be considered are those alleged in the complaint, and the court must accept them,

drawing all reasonable inferences in the plaintiff's favor, in deciding whether the complaint

alleges sufficient facts to survive.”).

    A. The Projects

          Since 2009, the USDOT has provided more than $335 million to the New York City

Department of Transportation (the “NYCDOT”) for the rehabilitation of the Brooklyn Bridge,

and more than $9 million to the Metropolitan Transportation Authority and the New York City

Transit Authority (together, the “MTA”) for lead abatement and painting of elevated transit lines

at Queens Plaza. Compl. ¶¶ 3, 24, 38. On both projects, the agencies and their subcontractors




                                                   3
          Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 4 of 34




were required to comply with the DBE Regulations. Id. ¶¶ 25, 39. The regulations were

incorporated into the projects’ contracts. Id. ¶¶ 26, 40.

       The Brooklyn Bridge contract set forth a goal that 14% of the dollar value of the work

performed on the project go to DBEs. Id. ¶ 26. It required that DBEs perform a “commercially

useful function” in order for the value of the DBE’s work to be counted toward the DBE goal for

the project, mandated that contractors “report payments made to all subcontractors and all

[DBEs], in order to measure the goal attainment and to gauge the effect of [DBE] goal(s) on the

industry,” and provided that contractors could not unilaterally modify their relationships with

DBEs—including to add, remove, or substitute a DBE, to increase the scope of the work for a

DBE, or to significantly reduce the dollar value of work for a DBE—without first “provid[ing]

written justification with a substantive basis for the change” and obtaining approval from the

NYCDOT. Id. ¶¶ 27–29. The contract stated that if a contractor “fail[ed] to comply with the

[DBE] requirements,” the NYCDOT could cancel, terminate, or suspend the contract. Id. ¶ 30

       The contract for the Queens Plaza project set forth a DBE participation goal of 17% of

the dollar value of the work on the project. Id. ¶ 40. The contract expressly provided that the

Queens Plaza project was subject to “49 CFR Part 26,” and that contractors and sub-contractors

were required to “carry out applicable requirements of 49 CFR Part 26.” Id. As with the

Brooklyn Bridge contract, the Queens Plaza contract stated that a DBE must “actually perform[],

manag[e], and supervis[e] the work involved”; that the value of non-DBE subcontracted work

could not be counted toward the DBE goal; and that a DBE could not be terminated or

substituted without the MTA’s consent. Id. ¶ 41. In addition, the contract required contractors

and sub-contractors to submit a schedule of DBE participation as well as monthly DBE progress

reports. It provided that “failure . . . to carry out [the DBE] requirements is a material breach of




                                                  4
          Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 5 of 34




this contract, which may result in the termination of this contract.” Id.

       In 2009, the NYCDOT awarded the Brooklyn Bridge contract to Skanska Koch, Inc.

(“Skanska”). Id. ¶ 33. In January 2010, Skanska signed a subcontract with Ahern to perform

approximately $140 million in bridge-painting work. Id. ¶¶ 34, 28. Under the terms of the

subcontract, Ahern agreed to meet or exceed a DBE goal of approximately 14% of the dollar

value of Ahern’s subcontract agreement. Id. ¶ 34. Ahern, in turn, had a subcontract with Tower

to set up platforms for the painting work. Id. ¶ 49. Tower is a DBE. Id. ¶ 15. In June 2010, the

two companies expanded on that contract, agreeing that Tower would also perform steel painting

work. Id. ¶¶ 50, 60. That subcontract incorporated the terms of the Brooklyn Bridge contract,

and explicitly required that “[a]ll subcontractors and [c]onsultants must be approved by, Ahern,

[Skanska] and the NYCDOT.” Id. ¶ 60.

       In June 2010, Ahern bid on the Queens Plaza project, again offering steel painting

services. Id. ¶¶ 61–62. The bid stated that Ahern would meet the 17% DBE goal by

subcontracting with Tower. Id. ¶ 61. The MTA awarded Ahern the contract. Id. ¶ 62.

   B. The Alleged Scheme

       Tower did not have the expertise or financial resources to perform the steel painting work

that it had agreed to. Id. ¶ 51. Spectrum had the experience and resources, but lacked the

required industrial painting licenses, and was not a DBE. Id. ¶¶ 13, 52–54. So, the two

companies, and Ahern, made a deal. They agreed that Spectrum would provide the expertise and

resources necessary to perform the work, and Tower would pay the laborers who would follow

Spectrum’s direction. Id. ¶ 59. In two agreements, one for the Brooklyn Bridge work and one

for the Queens Plaza work, Spectrum and Tower agreed that Spectrum would “provid[e] project

management support”; that Spectrum would furnish equipment; and that Tower would pay




                                                 5
            Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 6 of 34




Spectrum 50% of all profits from the DBE work on the projects. Id. ¶ 75. Ahern, Tower, and

Spectrum agreed that Spectrum’s role in the project would be disguised. Id. In August 2010, the

Brooklyn Bridge subcontract between Ahern and Tower was amended to include Spectrum as a

“as a consultant for [l]ead, [h]ealth, [s]afety and [q]uality [c]ontrol.” Id. ¶ 64.

         Spectrum’s actual role on both the Brooklyn Bridge and Queens Plaza projects, however,

extended much further than that of a consultant, including the following:

      a. Spectrum’s Project Manager estimated the cost of the Tower DBE work on the Brooklyn
         Bridge project and put together Tower’s bid;
      b. Spectrum’s Project Manager hired individuals to work on the Brooklyn Bridge and
         Queens Plaza projects, including the general foreman for the Brooklyn Bridge project,
         two additional foremen for the Brooklyn Bridge project, the safety officer for both
         projects, and painters for both projects;
      c. Spectrum’s Project Manager located and purchased (on behalf of Spectrum) more than
         $200,000 of equipment for both projects;
      d. Spectrum’s Project Manager scheduled work and supervised the completion of that work
         on both projects;
      e. Spectrum’s Project Manager negotiated pricing for materials and ordered materials for
         both projects; and
      f. Spectrum’s Project Manager managed inspections of the work performed on both
         projects.

Id. ¶ 68.

         Spectrum’s superintendent also managed and supervised the Brooklyn Bridge and

Queens Plaza projects, often working directly with Spectrum’s project manager. Id. ¶ 69.

Spectrum’s superintendent put together the payroll for non-management employees, ordered

materials, scheduled work, and assigned work to painters on the Brooklyn Bridge project. Id.

Spectrum’s superintendent also worked on the Queens Plaza project, managing project

schedules, evaluating and selecting vendors, and assigning and supervising work on the project.

Id.

         When communicating with Skansa about the Brooklyn Bridge project, Ahern repeatedly

presented Spectrum’s project manager and superintendent as Tower employees, even though



                                                   6
          Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 7 of 34




Ahern, Spectrum, and Tower knew that they were Spectrum employees. Id. ¶ 80, 82, 86. In

interviews conducted by NYCDOT inspectors monitoring compliance with the DBE Regulations

in August 2012, Spectrum’s project manager and superintendent stated that they were employed

by Tower. Id. ¶ 85. Spectrum’s project manager told the inspectors that he was an “estimator”

who usually worked at Tower’s main office, and said that he seldom went to the Brooklyn

Bridge job site. Id. Throughout the Brooklyn Bridge project, Spectrum’s project manager,

superintendent, and safety officer had security identification cards identifying them as Tower

employees, and wore Tower vests. Id. ¶¶ 87–88.

       Similarly, a list of Tower employees created for the Queens Plaza project included

Spectrum’s project manager as “Director” of Tower, and several contractor access forms

submitted to the MTA listed Spectrum’s project manager and Spectrum’s superintendent as

Tower superintendents. Id. ¶ 81.

   C. The Brooklyn Bridge and Queens Plaza Claims for Payment

       In December 2010, as part of their obligations on the Brooklyn Bridge project, Ahern and

Tower submitted a “DBE [u]tilization [w]orksheet” to Skanska and NYCDOT setting forth the

scope of Tower’s DBE work on the Brooklyn Bridge project and the amount Tower would be

paid for that work, and stating that Tower would not further subcontract the work. Id. ¶¶ 36, 90.

From August 2010 until July 2015, Ahern and Tower were required to submit to Skanska and

NYCDOT approximately 36 “[c]ontractor [r]eports [o]f [c]ontract [p]ayments” (“Contractor

Reports”), showing all payments due to Tower and all payments made to Tower on the Brooklyn

Bridge project as of the date of submission. Id. ¶ 91, 93. Each of those Contractor Reports

represented that Tower solely performed and supervised the DBE work on the Brooklyn Bridge

project for which Tower was paid. Id. Spectrum was aware of the Contractor Reports, and the




                                                7
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 8 of 34




fact that they were submitted to NYCDOT. Id. NYCDOT relied on the DBE utilization

worksheet and the Contractor Reports to determine the value of Tower’s contribution to the

Brooklyn Bridge project, whether Ahern and Skanska were meeting the Brooklyn Bridge DBE

goal, and whether Ahern and Tower were complying with the DBE Regulations and the

Brooklyn Bridge contract. Id. ¶ 92.

       From September 2010 until July 2013, and in January 2014, June 2014, and July 2015,

Skanska submitted to the NYCDOT approximately 36 claims for payment, requesting funding

for, among other things, work purportedly supervised and performed solely by Tower on the

Brooklyn Bridge project (the “Brooklyn Bridge Claims”). Id. ¶ 94. In connection with those

monthly claims, Skanska also submitted to the NYCDOT a document titled “Documents Needed

In Processing Sponsors Request For Payment” indicating that Skanska was required to submit

“documentation of effort to meet [DBE] goals,” and a document titled “Unit Item Payment

Checklist” indicating that Skanska had submitted all required Contractor Reports. Id. Skanska

also submitted the applicable Contractor Reports for Tower’s purported DBE work, and other

documents reflecting Tower’s purported participation on the Brooklyn Bridge Project. Id.

Spectrum and Tower knew that Skanska had submitted these documents. Id.

       On the Queens Plaza project, Ahern was required to sign and submit to the MTA

approximately 20 monthly DBE progress reports from about February 2011 until about April

2012. Id. ¶¶ 96, 98. Each report reflected the total value of Tower’s DBE subcontract, as well as

the total amount due to Tower and the amount paid to Tower as of the date of submission, and

represented that Tower did not subcontract any portion of its work to a non-DBE. Id. ¶ 96. The

MTA relied on the monthly DBE progress reports to determine the value of Tower’s contribution

to the Queens Plaza project, whether Ahern was meeting the Queens Plaza DBE goal, and




                                               8
            Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 9 of 34




whether Ahern and Tower were complying with the DBE Regulations and the Queens Plaza

Contract. Id. ¶ 97.

          In August 2011, October 2011, December 2011, January 2012, March 2012, and May

2012, Ahern submitted to the MTA six invoices signed by Ahern representatives, which

requested payment for work purportedly supervised and performed solely by Tower on the

Queens Plaza project (the “Queens Plaza Claims”). Id. ¶ 99. In connection with the claims for

payment, Ahern also submitted the monthly DBE progress reports applicable to the claim for

payment being made, and other documents reflecting Tower’s purported participation on the

Queens Plaza project, including Tower payroll reports. Id. Spectrum and Tower knew that

Ahern submitted those claims. Id.

                                             DISCUSSION

    I.       Settlement

          In October 2019, Ahern and the Government reached a settlement, and the Court

dismissed Ahern from the case. ECF No. 41. Ahern now moves to remove its name from the

caption, arguing that if its name is left in the caption, “Ahern would continue to be associated

with this case that could remain pending for an extended period,” causing potential harm to its

reputation. ECF No. 49. The Government does not oppose the motion. Id.

          Ahern’s motion to amend is GRANTED. The caption will be amended to exclude Ahern.

    II.      Motion to Dismiss Standard

          To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court

may consider only the complaint, documents attached to the complaint, matters of which a court




                                                    9
           Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 10 of 34




can take judicial notice, or documents that Plaintiff knew about and relied upon. See Chambers

v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002). The Court must accept the allegations in

the complaint as true and draw all reasonable inferences in favor of the non-movant. ATSI

Commc'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). “Although the statute of

limitations is ordinarily an affirmative defense that must be raised in the answer, a statute of

limitations defense may be decided on a Rule 12(b)(6) motion if the defense appears on the face

of the complaint.” Thea v. Kleinhandler, 807 F.3d 492, 501 (2d Cir. 2015)

   III.      False Claims Act

          The Government alleges that Tower and Spectrum violated the FCA by (1) presenting or

causing to be presented false claims for payment, Compl. ¶¶ 111–115; (2) making, using, or

causing to be made or used false records or statements, id. ¶¶ 116–119; and (3) conspiring to

violate the FCA’s substantive provisions, id. ¶¶ 120–124.

             A. Legal Standards

          The FCA imposes liability on “any person who . . . knowingly presents, or causes to be

presented, a false or fraudulent claim for payment or approval,” 31 U.S.C. § 3729(a)(1)(A), or

“knowingly makes, uses, or causes to be made or used, a false record or statement material to a

false or fraudulent claim,” id. § 3729(a)(1)(B). It also prohibits conspiring to violate the FCA’s

substantive provisions. Id. § 3729(a)(1)(C).

          “To state a claim under [§ 3729(a)(1)(A)], the plaintiff must show ‘the defendants (1)

made a claim, (2) to the United States Government, (3) that is false or fraudulent, (4) knowing of

its falsity, and (5) seeking payment from the federal treasury.’” Coyne v. Amgen, Inc., 717 F.

App’x 26, 28 (2d Cir. 2017) (quoting United States ex rel. Kirk v. Schindler Elevator Corp., 601

F.3d 94, 113 (2d Cir. 2010), rev’d on other grounds, 563 U.S. 401 (2011)).




                                                  10
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 11 of 34




       A “claim” encompasses “any request or demand, whether under a contract or otherwise,

for money or property and whether or not the United States has title to the money or property,

that . . . is presented to an officer, employee, or agent of the United States,” or that “is made to a

contractor, grantee, or other recipient, if the money or property is to be spent or used on the

Government’s behalf or to advance a Government program or interest,” so long as “the United

States Government . . . provides or has provided any portion of the money or property requested

or demanded; or . . . will reimburse such contractor, grantee, or other recipient for any portion of

the money or property which is requested or demanded.” 31 U.S.C. § 3729(b)(2)(A).

       A plaintiff may demonstrate that a claim was false or fraudulent by showing either

“factual falsity” or “legal falsity.” United States ex rel. Daugherty v. Tiversa Holding Corp., 342

F. Supp. 3d 418, 424 (S.D.N.Y. 2018). Factual falsity involves an “incorrect description of

goods or services provided or a request for reimbursement for goods or services never provided.”

Id. Legal falsity involves a claim that is “predicated upon a false representation of compliance

with a federal statute or regulation or a prescribed contractual term.” Id. “Within the category of

legally false claims are two types of claims: (1) a claim for payment that is legally false based on

an implied false certification and (2) a claim for payment that is legally false based on an express

false certification.” United States ex rel. Raffington v. Bon Secours Health Sys., Inc., 405 F.

Supp. 3d 549, 556 (S.D.N.Y. 2019) (internal quotation marks and citation omitted).

       “[A] misrepresentation about compliance with a statutory, regulatory, or contractual

requirement must be material to the Government's payment decision in order to be actionable

under the [FCA].” Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct.

1989, 2002 (2016). “[M]ateriality looks to the effect on the likely or actual behavior of the

recipient of the alleged misrepresentation.” Id. (internal quotation marks, citation and alterations




                                                  11
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 12 of 34




omitted). So, for example, a matter is material “(1) if a reasonable [person] would attach

importance to it in determining [a] choice of action in the transaction”; or (2) if the defendant

knew or had reason to know that the recipient of the representation attaches importance to the

specific matter in determining [a] choice of action.” Id. at 2002–03 (internal quotation marks,

citation and alterations omitted). “A misrepresentation cannot be deemed material merely

because the Government designates compliance with a particular statutory, regulatory, or

contractual requirement as a condition of payment,” or simply because “the Government would

have the option to decline to pay if it knew of the defendant's noncompliance.” Id. at 2003. And

materiality “cannot be found where noncompliance is minor or insubstantial.” Id.

       Finally, because the FCA is an anti-fraud statute, a complaint alleging FCA violations

must comply with Rule 9(b) of the Federal Rules of Civil Procedure, which provides that “[i]n

alleging fraud or mistake, a party must state with particularity the circumstances constituting

fraud or mistake.” See Gold v. Morrison-Knudsen Co., 68 F.3d 1475, 1476–77 (2d Cir. 1995).

To survive Rule 9(b)’s heightened pleading requirements, a complaint must “(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

and when the statements were made, and (4) explain why the statements were fraudulent.”

United States ex rel. Kolchinsky v. Moody’s Corp., 238 F. Supp. 3d 550, 556–57 (S.D.N.Y.

2017) (internal quotation marks and citation omitted).

           B. Statute of Limitations

       Tower and Spectrum argue that the Government’s claims are barred by the FCA’s statute

of limitations. Tower Mem. at 8–11, ECF No. 55; Spectrum Mem. at 7–9, ECF No. 47. An

action under the FCA “must be brought within six years of a violation or within three years of

the date by which the United States should have known about a violation.” Kellogg Brown &




                                                 12
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 13 of 34




Root Servs., Inc. v. United States ex rel. Carter, 135 S. Ct. 1970, 1974 (2015); 31 U.S.C.

§ 3731(b). The six-year “limitations period of [the FCA] ‘begins to run on the date the claim is

made, or, if the claim is paid, on the date of payment.’” United States ex rel. Kreindler &

Kreindler v. United Techs. Corp., 985 F.2d 1148, 1157 (2d Cir. 1993) (quoting Blusal Meats,

Inc. v. United States, 638 F. Supp. 824, 829 (S.D.N.Y. 1986), aff’d 817 F.2d 1007 (2d Cir.

1987)). The three-year limitations period runs from the date that the Department of Justice knew

or reasonably should have known of the facts material to the false claim. See United States v.

Wells Fargo Bank, N.A., 972 F. Supp. 2d 593, 607–08 (S.D.N.Y. 2013) (collecting cases).

                   1. Substantive FCA Claims

       The Government commenced this action on March 6, 2019. ECF No. 1. The

Government alleges that it first became aware of the Queens Plaza Claims in February 2017.

Compl. ¶ 102. The Court must accept that allegation as true. Thus, the FCA claims arising out

of the Queens Plaza Claims are timely. Tower and Spectrum argue that the Government must

have known about the Queens Plaza Claims before 2017, based on conversations Tower alleges

its representatives had with Government officials in 2013 and subpoenas it received in 2015.

Tower Mem. at 11; Spectrum Mem. at 8. But, in deciding a motion to dismiss, the Court may

not consider factual assertions that are not grounded in the complaint.

       The Government alleges that the Brooklyn Bridge Claims were submitted in 2013, 2014,

and 2015. Compl. ¶¶ 94–95. Because the Government filed its complaint on March 16, 2019, its

FCA claims arising out of the Brooklyn Bridge Claims that were submitted or paid after March

16, 2013 are timely. The Government does not argue that it should be permitted to pursue claims

submitted or paid before that date. See Gov’t Opp. at 30–31, ECF No. 59. Tower argues that the

claims arising out of the Brooklyn Bridge Claims are not timely because the involvement of




                                                13
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 14 of 34




Spectrum personnel in the Brooklyn Bridge project ended in 2012. Tower Mem. at 10. But the

FCA limitations period begins to run on the date that a false claim is submitted or paid, not on

the date of the conduct that the claim describes (or misdescribes). Similarly, Spectrum argues

that the last payment it received from Tower related to the Brooklyn Bridge project was on April

13, 2012. Spectrum Mem. at 8. But again, the limitations period runs from NYCDOT’s receipt

or payment dates of the Brooklyn Bridge Claims. The date on which Spectrum last received

funds is not relevant.

                   2. Conspiracy Claims

       The Government’s conspiracy claim is also timely as to the Queens Plaza Claims. Just as

with the underlying FCA claims, the Government’s avowed lack of knowledge regarding the

submission of the Queens Plaza Claims, or agreement to submit such claims, until 2017 means

that the conspiracy allegations related to those claims falls within the limitations period.

       The Government’s conspiracy claim is not timely, however, with respect to the Brooklyn

Bridge Claims. The Government does not allege that it first became aware of a conspiracy to

submit the Brooklyn Bridge Claims in 2016 or later. It argues only that its conspiracy claim is

timely in relation to the Brooklyn Bridge Claims because acts in furtherance of the conspiracy—

the submission of the Brooklyn Bridge Claims—occurred within the limitations period. Gov’t

Opp. at 32–33. Drawing on cases from districts beyond the Second Circuit, the Government

argues that it should be permitted to rely on those acts to prove the existence of a conspiracy,

even if the formation of the conspiracy occurred outside the limitations period. Id.

       In a typical civil conspiracy claim, “[t]he damage for which recovery may be had in a

civil action is not the conspiracy itself but the injury to the plaintiff produced by specific overt

acts,” and “[t]he charge of conspiracy . . . is merely the string whereby the plaintiff seeks to tie




                                                  14
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 15 of 34




together those who, acting in concert, may be held responsible in damages for any overt act or

acts.” Rutkin v. Reinfeld, 229 F.2d 248, 252 (2d Cir. 1956). But conspiracy to violate the FCA is

an independent cause of action, which provides for its own damages. 31 U.S.C. 3729(a)(1)(C)

(“[A]ny person who . . . conspires to commit a violation of [the FCA] . . . is liable to the United

States Government for a civil penalty of not less than $5,000 and not more than $10,000 . . . .”);

see, e.g., United States v. Inc. Vill. of Island Park, 888 F. Supp. 419, 443 (E.D.N.Y. 1995)

(“Under 31 U.S.C. § 3729(a), civil penalties are to be imposed for each false or fraudulent claim

that [defendants] caused to be presented, for each false statement or record used to get a false or

fraudulent claim paid and for each conspiracy to defraud.” (emphasis added)); United States ex

rel. Capella v. Norden Sys., Inc., No. 3:94 Civ. 2063, 2000 WL 1336487, at *6 (D. Conn. Aug.

24, 2000) (“[B]y adding subsection [3729(a)(1)(C)], the FCA made conspiracies to defraud the

government actionable.”).

       Because the actionable wrong in the context of an FCA conspiracy claim is the formation

of the conspiracy, the statute of limitations commences to run on the date on which the

conspiracy is entered into. The formation of the conspiracy is “the violation of section 3729”

from which the FCA’s six-year limitations period must be calculated. 31 U.S.C. § 3731(b)(1).

Allowing a plaintiff to pursue an FCA conspiracy that it was aware for more than three years

before commencing an action, and that was formed more than six years prior to the filing of a

complaint, on the basis of conduct that does fall within the limitations period would be

tantamount to the “last overt act” rule that applies to criminal conspiracies. See, e.g., United

States v. Lebedev, 932 F.3d 40, 51 (2d Cir. 2019) (“[A]bsent withdrawal, a conspirator’s

participation in a conspiracy is presumed to continue until the last overt act by any of the

conspirators.”). But the Court agrees with the holding in Blusal Meats, Inc. v. United States that




                                                 15
            Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 16 of 34




the last overt act rule does not apply to civil conspiracy claims under the FCA. 638 F. Supp. at

829–30, aff’d sub nom. United States v. Blusal Meats, Inc., 817 F.2d 1007 (2d Cir. 1987).

        Accordingly, Tower’s and Spectrum’s motions to dismiss the Government’s FCA claims

as time barred are GRANTED as to the Government’s FCA conspiracy claim related to the

Brooklyn Bridge Claims, and otherwise DENIED.

             C. Particularity

        Tower and Spectrum argue that the Government fails to plead its fraud allegations with

the particularity required by Rule 9(b) of the Federal Rules of Civil Procedure. Tower Mem. at

12; Spectrum Mem. at 10–14. The Court disagrees. As required, the complaint “(1) specif[ies]

the statements that the plaintiff contends were fraudulent, (2) identif[ies] the speaker, (3) state[s]

where and when the statements were made, and (4) explain[s] why the statements were

fraudulent.” Kolchinsky, 238 F. Supp. 3d at 556–57 (internal quotation marks and citation

omitted).

        The complaint names several specific false statements, and identifies the documents in

which they were made, the party who prepared them, and the time and place they were made

with sufficient specificity.1 In relation to the Brooklyn Bridge project, Government has

identified (1) communications from Ahern to Skanska representing Spectrum’s project manager

and superintendent as Tower employees, even though Ahern, Spectrum, and Tower knew they

were Spectrum employees, (2) specific false representations made by Spectrum’s project

manager and superintendent to NYCDOT inspectors, and (3) false representations on security

identification cards and vests used by Spectrum’s project manager, superintendent, and safety


1
  The complaint does not identify by name the employees of Ahern, Tower, or Spectrum who prepared the relevant
statements, but by identifying the precise documents in or occasions on which the statements were made, it plainly
provides “fair notice of [the] plaintiff's claim.” Rombach v. Chang, 355 F.3d 164, 171 (2d Cir. 2004) (internal
quotation marks and citation omitted).


                                                        16
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 17 of 34




officer. Compl. ¶¶ 80, 82, 85, 86, 87–88. The complaint also singles out as fraudulent the DBE

utilization worksheet completed by Tower and Ahern in December 2010, id. ¶¶ 36, 90, and the

36 Contractor Reports submitted by Tower and Ahern to Skanska from August 2010 until July

2015, id. ¶ 91, 93. With respect to the Queens Plaza project, the Government identifies a list of

Tower employees that included Spectrum’s project manager as “Director” of Tower, and several

contractor access forms submitted to the MTA listed Spectrum’s project manager and

superintendent as Tower superintendents. Id. ¶ 81. And the Government points to 20 monthly

DBE progress reports submitted to the MTA by Ahern from February 2011 until April 2012, id.

¶¶ 96, 98, and the six Queens Plaza Claims, which consisted of invoices signed by Ahern

representatives in August 2011, October 2011, December 2011, January 2012, March 2012, and

May 2012, requesting funding for work purportedly supervised and performed solely by Tower

on the Queens Plaza project, id. ¶ 99.

       Moreover, the complaint explains with particularity why those statements were false or

fraudulent. It identifies the specific documents in which the Tower and Spectrum agreed that

Spectrum would handle significant portions of the work on the Brooklyn Bridge and Queens

Plaza projects, id. ¶ 76, and the means by which Spectrum’s role was disguised, id. ¶ 64. It

describes in detail the work that Spectrum performed on the two projects. Id. ¶¶ 68–69.

       And the complaint includes facts that “give rise to a strong inference of fraudulent

intent.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). Plaintiffs may

establish fraudulent intent “(a) by alleging facts to show that defendants had both motive and

opportunity to commit fraud, or (b) by alleging facts that constitute strong circumstantial

evidence of conscious misbehavior or recklessness.” Id. The Government here does both. It is

alleged that Tower agreed to perform steel painting work that it did not have the expertise or




                                                17
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 18 of 34




resources to perform, and that Tower was an attractive choice for that work because it was a

DBE. Compl. ¶ 51. Tower, therefore, turned to Spectrum to provide the experience and

resources. Id. ¶¶ 52–54, 59. Because Spectrum was not a DBE, the parties had a strong motive

to cover up Spectrum’s involvement. And as discussed, the complaint alleges in detail the

mechanisms by which that scheme was executed. In addition, the complaint’s allegations tend to

show that Tower and Spectrum were conscious of their wrongdoing. It alleges that they took

significant steps to hide Spectrum’s participation in the project, including by using misleading

uniforms and security cards, and lying when questioned by NYCDOT investigators. Id. ¶¶ 80–

88; see S.E.C. v. Musella, 748 F. Supp. 1028, 1040 (S.D.N.Y. 1989), aff’d, 898 F.2d 138 (2d Cir.

1990) (“This false exculpatory statement evidences consciousness of guilt and has independent

probative value of scienter.”); State Farm Mut. Auto. Ins. Co. v. Fayda, No. 14 Civ. 9792, 2015

WL 7871037, at *4 (S.D.N.Y. Dec. 3, 2015), aff’d, 2016 WL 4530890 (S.D.N.Y. Mar. 24, 2016)

(“Consciousness of guilt . . . could be used to establish the [defendants’] intent to defraud.”).

       Spectrum argues that the Government’s allegations fail to specifically identify

Spectrum’s role in the fraud. Spectrum Mem. at 12–14. But the complaint includes clear factual

allegations indicating that Spectrum was a knowing participant in the fraudulent scheme,

including the written agreement between Tower and Spectrum that Spectrum, Compl. ¶ 75,

Spectrum’s superintendent’s statements that “Spectrum didn’t exist on the job” and “everything

was run through Tower,” id. ¶ 70, Spectrum employees’ explicit understanding that if anyone

asked, they should say they worked for Tower, id. ¶ 82, the assignment of a Tower email address

and Tower business cards to Spectrum’s superintendent, id., and Spectrum’s project manager’s

and superintendent’s explicit false statements to NYCDOT investigators and to other contractors,

id. ¶¶ 85–86.




                                                 18
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 19 of 34




       Accordingly, Tower’s and Spectrum’s motions to dismiss on the ground that the

complaint fails to satisfy the requirements of Rule 9(b) are DENIED.

           D. Submission of Claims

       Tower argues that the Government fails to allege facts showing that it submitted any

claims containing falsehoods, and that at most the Government has shown false statements in

certain certification forms that are not themselves requests for payment. Tower Mem. at 28. On

both the Brooklyn Bridge and Queens Plaza projects, claims for payment were submitted to a

recipient of federal money. See 31 U.S.C. § 3729(b)(2)(A). On the Brooklyn Bridge project,

Skanska submitted to the NYCDOT the 36 Brooklyn Bridge Claims, requesting funding for,

among other things, work purportedly supervised and performed solely by Tower. Compl. ¶ 94.

On the Queens Plaza project, Ahern submitted to the MTA the six Queens Plaza Claims,

requesting funding for work purportedly supervised and performed solely by Tower. Compl.

¶ 99. It is not disputed that those projects were funded by the USDOT, that the money was being

used to advance a federal program or interest, or that the USDOT provided some portion of the

money or property requested or demanded.

       “[T]o ‘cause’ [a] false claim to be submitted, it must be the ‘natural, ordinary and

reasonable consequence of one’s conduct.’” United States ex rel. Kolchinsky v. Moody’s Corp.,

162 F. Supp. 3d 186, 195 (S.D.N.Y. 2016) (quoting Allison Engine Co., Inc. v. United States ex

rel. Sanders, 553 U.S. 662, 671–72 (2008)) (alterations omitted). The Government alleges

specific steps that Tower took to circumvent the DBE Regulations and hide the extent of

Spectrum’s involvement, including by making misrepresentations in required forms. Compl.

¶¶ 36, 90–99. Accepting those allegations as true, it is clear that Tower caused the claims




                                                19
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 20 of 34




submitted by Ahern and Skanska to include false statements suggesting that the DBE

requirements were met as a result of Tower’s work.

       Spectrum argues that the Government has failed to show that it participated in the

submission of the allegedly false claims, because the complaint does not allege that Spectrum

prepared any of the false documents. Spectrum Mem. at 14–16. But the complaint alleges that

Spectrum and Tower agreed to hide Spectrum’s work on the project, and that Spectrum

employees were intimately involved in the process of covering up Spectrum’s role. Compl.

¶¶ 59, 64, 76, 80–82, 85, 86, 87–88. The goal of these actions was to fool Skanska, the

NYCDOT, and the MTA into believing that the DBE requirements were being met on the

Brooklyn Bridge and Queens Plaza projects. It was entirely predictable—indeed, integral to the

scheme—that as a result of the deception, claims for payment would be submitted that contained

falsehoods.

       Accordingly, Tower’s and Spectrum’s motions to dismiss on the grounds that the

complaint fails to adequately allege their participation in the submission of false claims are

DENIED.

           E. Falsity

       Tower argues that the Government has failed to allege facts showing that the relevant

claims contained false or fraudulent statements. Tower Mem. at 12–15, 26–28. Obviously,

however, the Brooklyn Bridge and Queens Plaza Claims contained incorrect descriptions of

goods or services provided, and so were factually false. Daugherty, 342 F. Supp. 3d at 424.

Each of the 36 Brooklyn Bridge Claims included the Contractor Reports executed by Tower and

Ahern, which represented that Tower solely performed and supervised the work on the Brooklyn

Bridge project for which Tower was paid. Compl. ¶¶ 91, 94–95. Likewise, the Queens Plaza




                                                 20
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 21 of 34




Claims included monthly DBE progress reports executed by Ahern, which represented that

Tower did not subcontract any portion of its work to a non-DBE. Id. ¶¶ 96, 99. As alleged in the

complaint, Tower in fact subcontracted with Spectrum, a non-DBE, to perform and supervise the

work on both projects. Id. ¶¶ 59, 68–69, 76.

        Both the Brooklyn Bridge and Queens Plaza Claims were also legally false, because they

impliedly certified compliance with the DBE Regulations and the provisions of the Brooklyn

Bridge and Queens Plaza contracts that required work to be performed by DBEs. The DBE

Regulations provide that work performed by a DBE may be counted towards a project’s DBE

goal only if the DBE is “performing a commercially useful function on that contract,” meaning

that the DBE “is responsible for execution of the work of the contract and is carrying out its

responsibilities by actually performing, managing, and supervising the work involved,” and does

not have a “role [that] is limited to that of an extra participant in a transaction, contract, or

project through which funds are passed in order to obtain the appearance of DBE participation.”

49 C.F.R. § 26.55(c). And both projects’ contract terms were explicit. The Brooklyn Bridge

contract required that a DBE “carr[y] out its responsibilities by actually performing, managing,

and supervising the work involved,” and that “[a]ll work performed by [the DBE] must be

controlled and supervised by the [DBE],” Compl. ¶ 27. The Queens Plaza contract provided that

a DBE must “actually perform[], manag[e], and supervis[e] the work involved.” Id. ¶ 41.

        “[I]mplied certification theory can be a basis for liability . . . where two conditions are

satisfied: first, the claim does not merely request payment, but also makes specific

representations about the goods or services provided; and second, the defendant’s failure to

disclose noncompliance with material statutory, regulatory, or contractual requirements makes

those representations misleading half-truths.” Escobar, 136 S. Ct. at 2001. Both conditions are




                                                   21
          Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 22 of 34




met here. The Brooklyn Bridge and Queens Plaza Claims included a number of specific

representations about the services Tower provided, including that Tower solely performed and

supervised the work on the Brooklyn Bridge project, Compl. ¶¶ 91, 94–95, and that Tower did

not subcontract any portion of its work to a non-DBE, id. ¶¶ 96, 99. Those representations were,

at best, rendered misleading half-truths by the failure to mention Spectrum’s extensive work on

the projects, which violated the DBE Regulations and the contracts’ requirements.2

        Tower argues that its actions did comply with the DBE Regulations, because those

regulations allow a contract to be awarded to a bidder who makes “good faith efforts” to meet

DBE goals, which include “[m]aking efforts to assist interested DBEs in obtaining bonding, lines

of credit, or insurance as required by the recipient or contractor,” and “[m]aking efforts to assist

interested DBEs in obtaining necessary equipment, supplies, materials, or related assistance or

services.” 49 C.F.R. Pt. 26, App. A; see Tower Mem. at 14–15. The DBE Regulations also

provide that a recipient of funds “cannot be penalized, or treated . . . as being in noncompliance

with this rule, because . . . DBE participation falls short of your overall goal, unless you have

failed to administer your program in good faith.” 49 C.F.R. § 26.47(a); Tower Mem. at 15. But

those regulations are irrelevant to the question of whether the representations in the Brooklyn

Bridge and Queens Plaza Claims were false. Spectrum was not brought in by a contract bidder

in an effort to assist Tower in obtaining necessary equipment, supplies, materials. Instead,

Spectrum took over much of the work that Tower had agreed to perform. Compl. ¶¶ 59, 68–69,

76. Moreover, Spectrum’s involvement was not part of a good faith effort to meet the projects’

DBE goals. To the contrary, it was an effort to circumvent those goals, as evidenced by the


2
  Tower’s argument that the Government seeks to collaterally attack its status as a DBE misunderstands the
complaint’s allegations. Tower Mem. at 15–17. The Government’s contention is not that Tower falsely represented
itself as a DBE, but that Tower falsely represented that it was managing and supervising work on the Brooklyn
Bridge and Queens Plaza projects.


                                                      22
          Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 23 of 34




considerable measures Spectrum and Tower took to hide Spectrum’s involvement. Id. ¶ 80, 82,

85–88.

         Tower also points to a provision of the Brooklyn Bridge contract that states, “All work

performed by the [DBE] must be controlled and supervised by the [DBE] without duplication of

supervisory personnel from the [c]ontractor, other [s]ubcontractors on the contract, or their

affiliates.” Tower Mem. at 19. Tower argues that this provision indicates that only involvement

by the project’s main contractor or subcontractors is prohibited. Even if Tower’s interpretation

were correct, it would not cure the factual falsehoods in the Brooklyn Bridge Claims, or the

implied legal falsehoods related to compliance with the DBE Regulations—and, of course, it

would have no bearing on the Queens Plaza Claims. In any event, that provision standing alone

cannot be read to authorize Spectrum’s participation in the Brooklyn Bridge project merely

because it enumerates certain actors who must be excluded, especially in light of the contract’s

requirement that DBEs perform a “commercially useful function.” Compl. ¶ 27.

         Tower also argues that Spectrum’s involvement in the project was not as extensive as the

Government represents. Tower Mem. at 19–20. But on a motion to dismiss, the Court must

accept the Government’s allegations as true.

         Accordingly, Tower’s motion to dismiss on the ground that the Brooklyn Bridge and

Queens Plaza Claims did not contain false or fraudulent representations is DENIED.

            F. Materiality

         Tower and Spectrum argue that falsehoods concerning Spectrum’s involvement in the

Brooklyn Bridge and Queens Plaza projects are not material misrepresentations. Tower Mem. at

20–26; Spectrum Mem. at 19–22. But the complaint’s allegations establish that compliance with

the DBE Regulations and the DBE provisions of the projects’ contracts were material to the




                                                 23
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 24 of 34




NYCDOT and the MTA’s payment decisions, because a reasonable party in the position of those

agencies would consider DBE compliance important in making payments, and because Tower

and Spectrum were on actual notice of the importance the agencies placed on the DBE goals.

See Escobar, 136 S. Ct. at 2002–03.

       The Government alleges that if the NYCDOT and the MTA had become aware of

Spectrum’s involvement, they would have referred the matter to law enforcement and stopped

payment. Compl. ¶¶ 104–05. That statement is supported by a number of specific factual

allegations. Compliance with the DBE Regulations would have been important to both the

NYCDOT and the MTA because establishing DBE goals and enforcing the DBE Regulations

was a condition of the USDOT funding provided to those agencies. Id. ¶ 18. The federal

government has made good on that requirement, repeatedly suspending or debarring contractors

and their owners based on their involvement in schemes to defraud the DBE program, and

actively pursuing the recovery of contract payments for USDOT funded projects that were

subject to DBE fraud through civil and criminal actions, including in a prior action against

Ahern. Id. ¶¶ 107–09.

       Unsurprisingly, the NYCDOT and the MTA incorporated the DBE Regulations into the

projects’ contracts. Id. ¶¶ 27, 40–41. And they took steps to ensure the DBE Regulations were

being followed. The Brooklyn Bridge contract required contractors to report payments made to

all subcontractors and all DBEs, id. ¶ 28, stated that contractors could not unilaterally modify

their relationships with without first providing written justification with a substantive basis for

the change and obtaining approval from the NYCDOT, id. ¶ 29, and provided that if a contractor

failed to comply with the DBE requirements, the NYCDOT could cancel, terminate, or suspend

the contract, id. ¶ 30. Moreover, the NYCDOT retained a third-party firm with expertise in




                                                 24
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 25 of 34




construction management to be stationed on-site to monitor compliance with the DBE

Regulations on the Brooklyn Bridge project. Id. ¶ 31. And, of course, each of the Brooklyn

Bridge Claims was required to include reporting on Tower’s work as a DBE. Id. ¶¶ 91, 94–95.

       Similarly, the Queens Plaza contract required contractors and sub-contractors to submit a

schedule of DBE participation as well as monthly DBE progress reports, and provided that

failure to carry out the DBE requirements constituted a material breach. Id. ¶ 41. In awarding

the contract to Ahern, the MTA reiterated that Ahern was required to submit monthly reports on

their progress towards meeting the DBE goals. Id. ¶ 42. And again, the Queens Plaza Claims

included copies of those monthly DBE progress reports, which represented that Tower did not

subcontract any portion of its work to a non-DBE. Id. ¶¶ 96, 99.

       All of these measures reflect the importance of the DBE goals to the NYCDOT and the

MTA. They also must have put Tower and Spectrum on notice that the agencies considered

compliance with the DBE Regulations important. Tower and Spectrum’s actual knowledge of the

importance of the DBE rules is further demonstrated by their extensive efforts to cover up

Spectrum’s role on the projects. Id. ¶¶ 80–87; see United States ex rel. Janssen v. Lawrence

Mem’l Hosp., 949 F.3d 533, 544 (10th Cir. 2020) (“[E]vidence of a cover-up . . . might signal

materiality.”); United States v. Triple Canopy, Inc., 857 F.3d 174, 178 (4th Cir. 2017) (holding

that materiality of a condition could be inferred from a defendant’s “own actions in covering up

the noncompliance”).

       Tower argues that the Brooklyn Bridge contract delineates certain actions as “material

breaches” or conditions of payment, but does not list failure to comply with the DBE

requirements as one of them. Tower Mem. at 22–23. The Supreme Court has held, however,

that “when evaluating materiality under the [FCA], the Government’s decision to expressly




                                                25
           Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 26 of 34




identify a provision as a condition of payment is relevant, but not automatically dispositive.”

Escobar, 136 S. Ct. at 2003. Here, the Government’s allegations support the inference that, had

the NYCDOT discovered that Tower was not performing much of the work it claimed on the

Brooklyn Bridge project, that would have affected its decision to continue payment, regardless of

whether the contract expressly stated as much.

        Tower and Spectrum also argue that the DBE goals on the Brooklyn Bridge and Queens

Plaza projects were merely “aspirational,” and, therefore, that false certifications of compliance

with the rules for meeting those goals cannot be material. Tower Mem. at 23–24; Spectrum

Mem. at 21–22.3 This argument is inconsistent with the subterfuge Tower and Spectrum

allegedly undertook to make it appear that Tower was complying with the DBE Regulations and

helping to meet the projects’ DBE requirements. Compl. ¶¶ 80–87. Certainly, it appears Tower

and Spectrum believed that Tower’s work being counted towards the DBE goals was important

to their getting paid. And reasonably so. The NYCDOT and the MTA may not have been

required to ultimately hit their DBE targets on the Brooklyn Bridge and Queens Plaza projects,

but they were required to make good faith efforts to do so, and to enforce the DBE Regulations

to that end. Obviously, those agencies could have been expected to strongly consider stopping

payment upon discovering that a DBE subcontractor whose work they intended to be counted

towards their DBE goals was, in fact, not performing a commercially useful function.

        Finally, Tower argues that the Government was aware of Spectrum’s involvement in the

Brooklyn Bridge and Queens Plaza projects as early as 2013 because of the investigation that led



3
 Spectrum’s argument relies largely on the assertion that Tower’s work was ultimately not put forward by Skanska
as progress towards the DBE goals on the Brooklyn Bridge project. Spectrum Mem. at 22. The Court may not
consider this factual allegation, which appears nowhere in the complaint, in deciding Spectrum’s motion to dismiss.
In any event, the fact that Skanska did not include Tower’s work in its effort to show it had met the DBE goals in
2018 (just a few months before this suit was commenced) is not relevant to the question of whether
misrepresentations regarding Tower’s work were material to payment decisions made in 2013, 2014, and 2015.


                                                        26
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 27 of 34




to this case, and, as a consequence, the fact that the Brooklyn Bridge and Queens Plaza Claims

continued to be paid out indicates that any non-compliance was not material. Tower Mem. at

25–26. There are no facts in the complaint that support Tower’s contention that the Government

was aware of the alleged scheme at the time that the claims were paid, much less that the

NYCDOT or the MTA were aware. Regardless, it is hard to fathom how an aggressive

Government investigation into Tower and Spectrum’s alleged wrongdoing with respect to DBE

goals could be used to show that false statements related those goals were immaterial.

       Accordingly, Tower’s and Spectrum’s motions to dismiss on the ground that the

Government has failed to allege material misrepresentations are DENIED.

           G. Damages

       Tower and Spectrum argue that the complaint fails to allege that the Government suffered

damages as a result of the alleged false statements, and that injury to the Government is a

required element of an FCA claim. Tower Mem. at 29–30; Spectrum Mem. at 22. It is an open

question in the Second Circuit whether an FCA plaintiff must show that the Government suffered

actual damages. See United States ex rel. Kirk v. Schindler Elevator Corp., 130 F. Supp. 3d 866,

872 n.5 (S.D.N.Y. 2015) (“[The defendant] asserts that proving damages is an essential element

of an FCA claim, but acknowledges that the U.S. Court of Appeals for the Second Circuit has

never ruled on this issue and most other circuits have held that damages are not an element of an

FCA claim.”).

       The Court agrees with those courts that have found that an FCA plaintiff need not show

actual damages to the Government, so long as there is “some direct impact on the [f]ederal

[t]reasury.” Unites States ex rel. Taylor v. Gabelli, 345 F. Supp. 2d 313, 328 (S.D.N.Y. 2004);

see, e.g., United States ex rel. Anti-Discrimination Ctr. of Metro New York, Inc. v. Westchester




                                                27
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 28 of 34




Cty., N.Y., 668 F. Supp. 2d 548, 568 (S.D.N.Y. 2009) (“[T]he most faithful interpretation of the

statutory language is a conclusion that damages to the United States need not be shown in order

to establish FCA liability.”); United States ex rel. Feldman v. Van Gorp, 674 F. Supp. 2d 475,

482 (S.D.N.Y. 2009) (“[T]he most reasonable interpretation of the statutory language is that

damages to the United States are not a required element of an FCA claim.”).

       The FCA provides that “any person who . . . knowingly presents, or causes to be

presented, a false or fraudulent claim for payment or approval . . . is liable to the United States

Government for a civil penalty of not less than $5,000 and not more than $10,000 . . . plus 3

times the amount of damages which the Government sustains because of the act of that person.”

31 U.S.C. § 3729(a)(1)(A) (emphasis added). That language indicates that the Government’s

actual damages are relevant to the amount of recovery, not the issue of liability. The

Government is entitled to set conditions on payment of its funds to advance policy goals—

including the goal of increasing the participation of historically disadvantaged businesses in the

construction industry—and to insist that those conditions are met. It would be inconsistent with

that principle, and the FCA’s language, to limit FCA actions to cases in which the Government

suffered a dollars-and-cents loss as a result of the false claims.

       Indeed, the Second Circuit has held that the Government can recover even where false

claims were made to secure a grant that was allocated for the benefit of third parties, and “the

government received nothing of tangible value from the defendant,” because “when a third-party

successfully uses a false claim regarding how a grant will be used in order to obtain the grant, the

government has entirely lost its opportunity to award the grant money to a recipient who would

have used the money as the government intended.” United States ex rel. Feldman v. van Gorp,

697 F.3d 78, 88 (2d Cir. 2012). The situation in this case is analogous. The DBE Regulations




                                                  28
          Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 29 of 34




exist not for the Government’s pecuniary benefit, but to “ensure nondiscrimination in the award

and administration of [USDOT]-assisted contracts,” “create a level playing field on which DBEs

can compete fairly for [USDOT]-assisted contracts,” “help remove barriers to the participation of

DBEs in [USDOT]-assisted contracts,” and “assist the development of firms that can compete

successfully in the marketplace outside the DBE program.” 49 C.F.R. § 26.1. The scheme in this

action frustrated the Government’s ability to pursue those aims, and diverted Government funds

that might have gone to contractors whose participation in the Brooklyn Bridge and Queens

Plaza projects would have advanced the DBE Regulations’ purposes.

        Accordingly, Tower’s and Spectrum’s motions to dismiss on the ground that the

Government has failed to allege actual damages are DENIED.

            H. False Records or Statements

        Spectrum argues that the Government’s allegations fail to establish that it made or used

false records or statements material to a false or fraudulent claims, or caused such records or

statements to be made or used, in violation of 31 U.S.C. § 3729(a)(1)(B); see Spectrum Mem. at

16–17; Compl. ¶¶ 116–119. To pursue a violation of the FCA’s false records or statements

provision, a plaintiff “must allege that: (1) [the defendant] made, or caused [another party] to

make, a false or fraudulent record or statement (2) [the defendant] knew it to be false or

fraudulent, and (3) it was material to a claim.” United States ex rel. Pervez v. Beth Israel Med.

Ctr., 736 F. Supp. 2d 804, 811 (S.D.N.Y. 2010). Spectrum contends that the Government has

failed to attribute to it any false statements.

        This is incorrect. The Government alleges that, during its participation in the scheme,

Spectrum employees made a number of knowingly false statements, representing at project

meetings and to NYDCOT inspectors that they were Tower employees. Compl. ¶¶ 85–86. More




                                                  29
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 30 of 34




to the point, Spectrum’s alleged participation in the scheme caused numerous false records to be

generated, including the DBE utilization worksheet completed by Tower and Ahern in December

2010 for the Brooklyn Bridge project, id. ¶¶ 36, 90, 36 Contractor Reports submitted by Tower

and Ahern to Skanska from August 2010 through July 2015 on the Brooklyn Bridge project, id.

¶ 91, 93, the list of Tower employees identifying Spectrum’s project manager as “Director” of

Tower and several contractor access forms submitted to the MTA listing Spectrum’s project

manager and Spectrum’s superintendent as Tower superintendents on the Queens Plaza project,

id. ¶ 81, and the 20 monthly DBE progress reports submitted to the MTA by Ahern from

February 2011 until April 2012 on the Queens Plaza project, id. ¶¶ 96, 98.

       Accordingly, Spectrum’s motion to dismiss the Government’s claim under 31 U.S.C.

§ 3729(a)(1)(B) is DENIED.

           I. Conspiracy

       Spectrum also argues that the Government’s allegations fail to show that it conspired to

violate the FCA under 31 U.S.C. § 3729(a)(1)(C). Spectrum Mem. at 17–19. The elements of

an FCA conspiracy claim are: “(1) the defendant conspired with one or more persons to get a

false or fraudulent claim allowed or paid by the United States and (2) one or more conspirators

performed any act to effect the object of the conspiracy.” United States ex rel. Grubea v.

Rosicki, Rosicki & Assocs., P.C., 318 F. Supp. 3d 680, 705 (S.D.N.Y.) (internal quotation marks

and citation omitted).

       Because the Court has determined that the conspiracy cause of action is time barred with

respect to the Brooklyn Bridge Claims, consideration of the sufficiency of the Government’s

conspiracy claim is limited to the Queens Plaza Claims. The complaint alleges that at the time

Ahern and Tower submitted their bid to the MTA for the Queens Plaza contract, Ahern,




                                               30
          Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 31 of 34




Spectrum, and Tower had already agreed that Spectrum would provide management,

supervision, equipment, and financial resources for the Queens Plaza job and Tower would

merely pay for the laborers who would follow Spectrum’s direction. Compl. ¶ 61. The bid

represented that Ahern could meet a 17% DBE goal based on Tower’s work. Id. Meeting that

goal, however, required submitting false claims indicating that Tower was supervising and

performing the work without the level of assistance Spectrum was providing. See id. ¶ 69

(“Spectrum’s [s]uperintendent also worked on the Queens Plaza project, managing project

schedules, evaluating and selecting vendors, and assigning and supervising work on the

project.”). The Government alleges that Ahern understood that Spectrum was playing a large

role in the projects, and that its role should be disguised. Id. ¶ 72. Thus, Ahern submitted

contractor access forms listing Spectrum’s Project Manager and Spectrum’s Superintendent as

Tower superintendents on the Queens Plaza project. Id. ¶ 81. These allegations make out an

actionable conspiracy to include false statements in the Queens Plaza Claims.

         Accordingly, Spectrum’s motion to dismiss the Government’s conspiracy claim under 31

U.S.C. § 3729(a)(1)(C) is DENIED as to the Queens Plaza Claims.

   IV.      Common Law Claims

         The Government also asserts two common law claims for (1) unjust enrichment, Compl.

¶¶ 125–126, and (2) payment under mistake of fact, id. ¶¶ 127–131.

            A. Unjust Enrichment

         Tower and Spectrum argue that the Government has failed to satisfy the elements of

unjust enrichment under New York Law. Tower Mem. at 30; Spectrum Mem. at 23–24.

         To state a claim for unjust enrichment under New York law, a plaintiff must allege that

“(1) the other party was enriched, (2) at that party's expense, and (3) that it is against equity and




                                                  31
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 32 of 34




good conscience to permit the other party to retain what is sought to be recovered.” Georgia

Malone & Co. v. Rieder, 973 N.E.2d 743, 746 (N.Y. 2012) (internal quotation marks and citation

omitted). “While a plaintiff need not demonstrate that he is in privity with the defendant, a

plaintiff still must show that there is a ‘sufficiently close relationship’ with the defendant that

‘could have caused reliance or inducement by the plaintiff.’” In re N. Sea Brent Crude Oil

Futures Litig., 256 F. Supp. 3d 298, 315 (S.D.N.Y. 2017) (quoting Georgia Malone, 973 N.E.2d

at 746–47), aff'd sub nom. Prime Int'l Trading, Ltd. v. BP P.L.C., 937 F.3d 94 (2d Cir. 2019), and

aff’d sub nom. Prime Int'l Trading, Ltd. v. BP P.L.C., 784 F. App’x 4 (2d Cir. 2019).

       The complaint’s allegations do not establish that Tower or Spectrum had a relationship

with the Government that could have caused reliance or inducement. The false claims that

Tower and Spectrum allegedly caused to be submitted led to the NYCDOT and the MTA paying

funds, not the Government. See Compl. ¶¶ 94–95, 98–99, 104–105. To be sure, the USDOT

provided those funds to the NYCDOT and the MTA, and those funds were to be used to advance

USDOT interests. Id. ¶¶ 2–3. But the complaint does not allege that the federal government, as

such, took any action based on the claims that Tower and Spectrum caused to be submitted.

       Accordingly, Tower’s and Spectrum’s motions to dismiss the Government’s unjust

enrichment claim are GRANTED.

           B. Mistake of Fact

       Tower and Spectrum also move to dismiss the Government’s claim for payment under

mistake of fact. Tower Mem. at 30–31; Spectrum Mem. at 24–25.

       New York recognizes a claim for payment of funds under a mistake of fact, sometimes

referred to as an “action[] for money had and received.” Mfrs. Hanover Tr. Co. v. Chem. Bank,

559 N.Y.S.2d 704, 708 (App. Div. 1990). “The elements of money had and received are similar




                                                  32
          Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 33 of 34




to the elements of unjust enrichment: ‘(1) defendant received money belonging to plaintiff; (2)

defendant benefitted from the receipt of money; and (3) under principles of equity and good

conscience, defendant should not be permitted to keep the money.’” Cohen v. BMW Investments

L.P., 144 F. Supp. 3d 492, 501 (S.D.N.Y. 2015) (quoting Middle E. Banking Co. v. State St.

Bank Int’l, 821 F.2d 897, 906 (2d Cir. 1987)), aff’d, 668 F. App’x 373 (2d Cir. 2016). “The

heightened pleading standard of Rule 9(b) applies to state common law claims where those

claims are premised on a defendant's underlying fraudulent conduct, including the submission of

fraudulent claims to government programs.” United States ex rel. Kester v. Novartis Pharm.

Corp., 23 F. Supp. 3d 242, 269 (S.D.N.Y. 2014)

        The complaint does not allege with particularity that Tower or Spectrum received funds

as a result of a mistake of fact on the part of the NYCDOT or the MTA. Spectrum Mem. at 24–

25. To be sure, it alleges in great detail the particular false claims that were submitted to those

agencies, and the scheme that led to the mistaken belief that Tower was complying with the DBE

requirements on the Brooklyn Bridge and Queens Plaza projects. But it does not identify

specific payments to Tower or Spectrum that resulted from that false belief, or show that any

payments to Tower or Spectrum consisted of federal funds in which the Government has a

property interest.4

        Accordingly, Tower’s and Spectrum’s motions to dismiss the Government’s claim for

payment under a mistake of fact are GRANTED.




4
  To be clear, the Court does not hold that the Government has failed to allege that the NYCDOT or the MTA made
payments based on the claims that Tower and Spectrum submitted, only that the complaint’s allegations do not
identify specific payments of funds to Tower and Spectrum (i.e. specific monies had and received) that were based
on a mistake of fact.


                                                       33
         Case 1:19-cv-02096-AT Document 62 Filed 08/25/20 Page 34 of 34




                                        CONCLUSION

       For the foregoing reasons, Tower’s and Spectrum’s motions to dismiss are GRANTED in

part and DENIED in part. The Government’s claim for an FCA conspiracy related to the

Brooklyn Bridge Claims is dismissed as time barred. The Government’s claims for unjust

enrichment and payment under mistake of fact are also dismissed.

       It is ORDERED that by September 8, 2020, the Government shall submit a letter

indicating whether it intends to seek leave to file an amended complaint.

       Ahern’s motion to amend the caption is GRANTED. The Clerk of Court is directed to

amend the caption as styled above.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 46, 49, 51, and 54

       SO ORDERED.

Dated: August 25, 2020
       New York, New York




                                               34
